 1   JON M. SANDS
     Federal Public Defender
 2   District of Arizona
     850 W. Adams, Suite 201
 3   Phoenix, Arizona 85007
     Telephone: 602-382-2700
 4
     JAMI JOHNSON
 5   New York State Bar # 4823373
     DANIEL L. KAPLAN, #021158
 6   Asst. Federal Public Defenders
     jami_johnson@fd.org
 7   dan_kaplan@fd.org
 8   Attorneys for Defendant
 9
                      IN THE UNITED STATES DISTRICT COURT
10
                                 DISTRICT OF ARIZONA
11
12                                              Case No. MJ-20-08033-PHX-MTM
13   United States of the Extradition of
                                                DEFENSE NOTICE OF EXPERT
14   Ali Yousif Ahmed Al Nouri,                         WITNESS
15                Defendant.
16
17
18
           Defendant Ali Yousif Ahmed Al-Nouri (“Mr. Ahmed”), through

19
     undersigned counsel, gives notice that he intends to rely on expert opinion in

20
     connection with his upcoming extradition hearing.

21
           Mr. Ahmed intends to rely on expert evidence from Professor Haider Ala

22
     Hamoudi. Professor Hamoudi is a Professor of Law at the University of Pittsburgh

23
     School of Law. He has a B.S. from the Massachusetts Institute of Technology and

24
     a JD from Columbia Law School. Professor Hamoudi is an expert in Middle

25
     Eastern and Islamic Law, with a particular specialization in the laws and

26
     government of Iraq. He is Editor in Chief of the Arab Law Quarterly and author of,

27
     among other publications, Negotiating in Civil Conflict: Imperfect Bargaining and

28
 1   Constitutional Construction in Iraq (U. of Chicago Press 2013), which analyzes
 2   the creation of Iraq’s first constitution in 2005 in light of the ethnic and sectarian
 3   conflict taking place in that country during that time. In 2009, Professor Hamoudi
 4   served as advisor to the Iraqi legislature on behalf of the United States Embassy in
 5   Baghdad. In this capacity he advised the legislature on amendments to the Iraqi
 6   Constitution with regards to national reconciliation. Professor Hamoudi’s research
 7   focuses on, among other topics, the interaction of various forms of legal order in
 8   Iraq, including tribal law, Islamic law, and state law, and how these forms of legal
 9   order operate in practice within the political structure of that country. A copy of his
10   cv is attached hereto as Exhibit 1.
11         Professor Hamoudi intends to opine that there exist numerous procedural
12   defects in the extradition request. Specifically, he intends to opine as a matter of
13   Iraqi law that the record does not reflect that Mr. Ahmed has been either (i) charged
14   with or convicted of (ii) a crime specified in the Extradition Treaty, as required by
15   Article 2 of the Extradition Treaty, because there is no conviction, and no charge,
16   and instead merely an investigative arrest warrant of the same basic type as would
17   be issued to a witness who failed to appear. He further intends to opine that the
18   jurisdictional transfers among the Iraqi courts occurred in violation of Iraqi
19   criminal process and the Iraqi Criminal Procedure Code because they lack
20   documentation of authorization from relevant Iraqi judicial or executive
21   authorities. He will also opine that the apparent desire of Iraqi authorities to
22   eventually charge Mr. Ahmed with an offense that carries the default penalty of
23   death would constitute a retroactive application of law that violates both the Iraqi
24   constitution and international human rights law, because the provisions of the Iraqi
25   Criminal Procedure Code that established a procedure for putting an individual to
26   death had been suspended in 2004 by the Coalition Provisional Authority and were
27
28
 1   not reinstated in pertinent part until 2007. He will also explain that the Iraqi
 2   Constitution does not permit extradition of its citizens to the United States.
 3         Second, Professor Hamoudi intends to opine that assuming arguendo that
 4   the alleged killings took place in the manner described in the complaint, they are
 5   “crimes of a political character” as defined in Article III of the Extradition Treaty
 6   because they are best understood as acts of a domestic insurgency popular among
 7   certain important sectors of the population. The insurgency’s goals were distinctly
 8   political and its violent tactics were designed to achieve those political goals. In
 9   particular during the time period relevant to these accusations, careful, meticulous
10   assassinations of police officers were characteristic of the then-existing domestic
11   insurgency that sought to destabilize the domestic political regime, which it viewed
12   as illegitimate, in order to demonstrate to the Iraqi people that the then-new political
13   order could not protect them.
14         Third, Professor Hamoudi will provide evidence regarding the structure of
15   the Iraqi criminal system and the defects of justice that occur Iraqi criminal courts.
16   These defects include relegating the rights to a fair trial and due process to the
17   discretion of the court and failing to provide a guaranteed right of cross-
18   examination or of confrontation. Professor Hamoudi will also describe the practical
19   conditions in Iraqi courts. He will explain that present day Iraqi courts routinely
20   employ methods of obtaining evidence that would violate American standards of
21   due process, including but not limited to relying on evidence obtained by torture.
22   He will opine that these defects of justice are especially acute in courts specialized
23   in adjudicating alleged terrorist offenses. Professor Hamoudi will opine that as a
24   result of these procedural defects, it is very likely that if Mr. Ahmed is returned to
25   Iraq he will be convicted of any offenses with which he is ultimately charged no
26   matter how flimsy or specious the evidence against him. He will also opine that it
27
28
 1   is further likely that Mr. Ahmed will be subject to procedures designed to elicit a
 2   coerced confession and generally denied due process and justice.
 3
 4                      Respectfully submitted: January 18, 2021
 5                                         JON M. SANDS
 6                                         Federal Public Defender
 7                                         s/Jami Johnson
                                           JAMI JOHNSON
 8                                         DANIEL L. KAPLAN
                                           Asst. Federal Public Defender
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
